Case 4:19-cv-05031-SAB   ECF No. 1-1   filed 03/01/19   PageID.6 Page 1 of 24




               EXHIBIT A
              Case 4:19-cv-05031-SAB ECF No. 1-1                               filed 03/01/19             PageID.7 Page 2 of 24
             CORPORATE CREATIONS
                 Registered Agent • Director • Incorporation

Corporate Creations Network Inc.                                                                          February 6, 2019
11380 Prosperity Farms Road #221 E, Palm Beach Gardens. FL 33410



                Framatome Inc.
                Steven Bullock Manager, Projects & Operations - Legal Department
                Framatome Inc.
                3315 Old Forest Road, OF-28
                LYNCHBURG VA 24501




SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.
Note: Any questions regarding the substance of the matter described below, including the status or how to
respond, should be directed to the contact set forth in line 1 2 below or to the court or government agency where
the matter is being heard. IMPORTANT : All changes or updates to the SOP contact individuals or their contact
information must be submitted in writing to SOPcontact@corpcreations.com. Any changes will become effective
upon written confirmation of Corporate Creations.                                                                                             Item: 2019-5

   1.                     Client Entity: Framatome Inc.


  2.                    Title of Action: Brenda Buccarelli, et al. vs. Framatome Inc., etc


  3.           Documents) Served: Civil Case Schedule Order
                                  Complaint for Damages Employment Discrimination & Wrongful Discharge
                                                Summons


  4.                    Court/Agency: Benton County Superior Court

  5.                      State Served: Washington

  6.                    Case Number: 19-2-00219-03

  7.                         Case Type: Damages/Discrimination

  8.              Method of Service: Hand Delivered

  9.                   Date Received: Tuesday 2/5/2019

 10.                    Date to Client: Wednesday 2/06/2019

 11.# Days When Answer Due: 20                                        CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                                                                      Date, to avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                      with opposing counsefthat the date of service in their records matches the Date Received.
                   Answer Due Date: 2/25/2019

 12.                      SOP Sender: Gilbert Law Firm, P.S.
        (Name, City, State, and Phone Number)   SpOkdne, WA

                                                509-321-0750



 13.          Shipped to Client By: Regular Mail and Email with PDF Link

 14.               Tracking Number: Not Applicable

 15.                       Handled By: 481

 16.                               Notes: Please note there are other Due Dates listed in the document




                                                                                                                                            a legal opinion. The

Creations, we take pride in developing systems that effectively manage risk so our clients feel comfortable with the reliability of our service. We always
deliver service of process so our clients avoid the risk of a default judgment. As registered agent, our role is to receive and forward service of process.
To decrease risk for our clients, it is not our role to determine the merits of whether service of process is valid and effective. It is the role of legal
counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate Creations Network Inc.


                             11380 Prosperity Farms Road #221 E, Palm Beach Gardens, FL 33410          Tel:     Fax:(561)694-1639
                                                              www.CorporateCreations.com
 Case 4:19-cv-05031-SAB             ECF No. 1-1         filed 03/01/19   PageID.8 Page 3 of 24




                                                                                J0S1E DELVIN
                                                                         BENTON COUNTY CLERK


                                                                                 01/25/2019
                                                                                    FILED

           IN THE, SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                 IN AND FOR BENTON COUNTY


  BRENDA BUCCARELLI; DINO                                   No. 19-2-00219-03
 BUCCARELLI
                        Plaintiff/Petitioner(s),            CIVIL CASE SCHEDULE ORDER
  vs.                                                       (ORSCS)


  FRAMATOME INC
                        Defendant/Respondent(s).

                                                I.   SCHEDULE

                                        Week of; January 22, 2019
                                                                                  DUE DATE

1 . Cancellation / Confirmation of Status Conference,                             April 22, 2019
                                                                                  May 23, 2019
2. Status Conference (Telephonic)
                                                                                  May 20, 2019
3. Plaintiffs Disclosure of Lay and Expert Witnesses
4. Defendant's Disclosure of Lay and Expert Witnesses                             July 22, 2019
                                                                                  August 5, 2019
5. Last Date for Filing Statement of Arbitrability,
                                                                                  August 5, 2019
6. Disclosure of Plaintiffs Rebuttal Witnesses
                                                                                  August 19, 2019
7. Disclosure of Defendant's Rebuttal Witnesses
8. Discovery Completed                                                            November 4, 2019

9. Last Date for Filing Jury Demand,                                              November 18, 2019

10. Settlement Position Statements filed by all parties                           November 18, 2019
                                                                                  December 9, 2019
1 1 . Last Date for Hearing Dispositive Pretrial Motions,
12. Settlement Conference (In Person),                                            December 19, 2019

13. Last Date for Filing and Serving Trial Management Report.                     December 30, 2019

14. Pretrial Management Conference (In Person)                                    January 2, 2020

15. Trial Memoranda and Motions in Limine to be filed                             December 30, 2019
                                                                                  January 27, 2020
16. Trial Date and Motions in Limine


                                              II.       ORDER


                IT IS ORDERED that all parties comply with the foregoing schedule.


Dated this 25th day of January, 2019.
                                                     ALEX EKSTROM
                                                     SUPERIOR COURT JUDGE/COMMISSIONER
        Case 4:19-cv-05031-SAB        ECF No. 1-1   filed 03/01/19     PageID.9 Page 4 of 24


                                                                            S?ri!„a5LVIN
 1
                                                                                 JAN 25 2019
 2
                                                                                   FILED
 3

 4

 5

 6

 7
                     IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 8                            IN AND FOR THE COUNTY OF BENTON

 9
       BRENDA BUCCARELLI and DINO                         no.   19-2-00219-03
10     BUCCARELLI, Husband and Wife and the
       marital community composed thereof,                COMPLAINT FOR DAMAGES
11                                                        EMPLOYMENT DISCRIMINATION
                                    Plaintiffs,           & WRONGFUL DISCHARGE
12

13     v.


14
       FRAMATOME INC., a foreign for-profit
15     corporation, formerly named AREVA INC.

16                                 Defendant.

17
             COMES NOW the Plaintiffs, BRENDA BUCCARELLI (hereinafter BRENDA) and
18
     DINO BUCCARELLI (hereinafter DINO) by and through their attorneys of record WILLIAM A.
19

20   GILBERT and ASHLEY A. RICHARDS of GILBERT LAW FIRM, P.S., and allege and complain

21   as follows:

22
                                            I.    PARTIES
23
             1.1     Plaintiffs, BRENDA BUCCARELLI and DINO BUCCARELLI, are over the age
24
     of eighteen (18) years old and were at all times relevant hereto residents of Benton County,
25

26   Washington.

27

28
      COMPLAINT FOR WRONGFUL TERMINATION                         Gilbert Law Firm, P.S.
      PAGE 1 OF 15
                                                                 421 W. Riverside, Ste 353
                                                                     Spokane, WA 99201
                                                            (509) 321-0750 / FAX (509) 343-3315
       Case 4:19-cv-05031-SAB            ECF No. 1-1      filed 03/01/19     PageID.10 Page 5 of 24




 1           1.2     Defendants, FRAMATOME INC., is a foreign for-profit corporation, previously

^    named AREVA INC., and is headquartered in Lynchburg, Virginia.                  FRAMATOME INC.
 3
     (hereinafter FRAM) regularly conducts business in Richland, Washington, in the county of
 4
     Benton.
 5

 6
                                   II.     JURISDICTION AND VENUE
 7
             2.2     Plaintiffs re-allege paragraphs 1 . 1 through 1 .2 as though fully set forth herein.
 8
             2.3     Jurisdiction and Venue are proper because:
 9
                     2.3.1   The amount in controversy exceeds the statutory minimum for this Court;
10
                     2.3.2   The Defendant has an office to transact business in Richland, Washington,
11

12                           regularly conducts business in Benton County, and the cause of action

13                           herein arose out of the employment practices of an employee at the Benton

14                           County location.

15
                                                 III.    FACTS
16
               3.1   Plaintiffs re-allege paragraphs 1 . 1 through 2.3 as though fully set forth herein.
17
             3.2     Plaintiff, BRENDA BUCCARELLI, was hired by Advanced Nuclear Fuels in
18
     1988, as a security guard.      Advanced Nuclear Fuels was an entity of AREVA INC., now
19

20   FRAMATOME INC. (herein after "FRAM").


21           3.3     BRENDA BUCCARELLI worked for Advanced Nuclear Fuels from 1988 to

22   August 1993, as a security guard. She left her employment in 1993 to deal with some personal

23
     matters.

24
               3.4   Advanced Nuclear Fuels guard force was a male dominated workforce.
25
               3.5   While working for Advanced Nuclear Fuels between 1988 and 1993, BRENDA
26
     had some difficulty with a co-worker, Terry Shedd. At one point, Terry became enraged, doubled
27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                 Gilbert Law Firm, P.S.
      PAGE 2 OF 15
                                                                         421 W. Riverside, Ste 353
                                                                            Spokane, WA 99201
                                                                    (509) 321-0750 / FAX (509) 343-3315
       Case 4:19-cv-05031-SAB          ECF No. 1-1       filed 03/01/19    PageID.11 Page 6 of 24




 1
     up his fist, got in her face and called her a "dumb fucking cunt". His rage was such that he was
2
     spitting in her face as he screamed at her. BRENDA was terrified. She reported the incident to
3
     her manager, Ray Vaughn. Nothing was done to address the situation. The incident was the

 ^   beginning of a long road of failures on the part of her employer to protect her from the male

6    dominated work force.

7             3.6    In 1 998, BRENDA came back to work for the defendant in the capacity of security

 8   guard.

 9
              3.7    In 2001, BRENDA began having problems with Terry Shed again. This time, he
10
     was her supervisor. The behavior involved aggressive, unwanted sexual advances.             BRENDA
11
     reported the unwanted behavior to human resources (HR) per company policy. Despite repeated
12
     reports, no action was taken to curb the behavior of Teriy Shedd.       This increased BRENDA's
13

14   anxiety in respect to reporting incidents of misconduct.

15            3.8    At some point, BRENDA spoke with a newly hired HR employee, Norwood

16   Morrison. She told Morrison about Terry Shedd's unabated conduct. The day after this report,

17
     BRENDA'S manager, Bob Freeman, required BRENDA to undergo a fitness for duty exam by the
18
     company psychologist, Dr. Dan Lowe. BRENDA was found fit for duty. Shedd's conduct was
19
     ignored. This reinforced for BRENDA that the male dominated management at FRAM was not
20
     going to protect her - and that if she reported, she was risking her career.
21
              3.9    Between 2001 and 2003, Shedd's conduct continued unabated.
22

23            3.10   By the spring of 2003, Shedd's conduct had escalated. BRENDA again reported

24   what she perceived to be a hostile work environment.       This time she went directly to company

25   managers, Tom Probasco and Don Parker. Once again, no steps were taken to protect BRENDA

26
     and put a stop to the hostile behavior. In fact, things got worse for BRENDA.
27

28
      COMPLAINT FOR WRONGFUL TERMINATION                               Gilbert Law Firm, P.S.
      PAGE 3 OF 15
                                                                       421 W.Riverside, Ste353
                                                                          Spokane, WA 99201
                                                                  (509) 321-0750 / FAX (509) 343-3315
       Case 4:19-cv-05031-SAB           ECF No. 1-1     filed 03/01/19      PageID.12 Page 7 of 24




 1
             3.11     Following the complaint to Probasco and Parker, Shedd's harassment escalated. He
2
     began to intentionally interfere with BRENDA's work schedule, sick / comp time, and vacation.
3
             3.12     Finally, in July, 2004, after numerous complaints, the company told BRENDA they
4
 ^   were going to work on the problem. The solution was to require BRENDA to attend couples

 6   counseling with Terry Shedd. The counseling was conducted by the company psychologist, Dr.

 7   Dan Lowe.       She was told it was to work through the difficulties they were having. It was the

 8   company's solution to the discrimination and retaliation BRENDA reported receiving from Terry
 9
     Shedd. It changed nothing.
10
             3.13     BRENDA continued to have problems with Terry Shedd.            He continued to shun
11
     her, and use vacation and scheduling as a retaliation mechanism.
12
             3.14     BRENDA continued to experience disparate treatment compared to the other
13

14   employees. HR ignored her pleas for help to the point that at some point, she gave up. During

15   this period, she just absorbed the punishment and tried to ignore it - and did not document the

16   ongoing problems. Her hope was, if she did this, they would tire of harassing her and things would

17
     get better - things did not get better.
18
             3.15     As an other example of the ongoing misconduct and failure on the part of the
19
     Company to intervene, BRENDA reported an incident where a male employee arrived at work
20
     acting strangely. BRENDA believed he was intoxicated.           The male employee was picking on
21
     guards and saying crude things. He then grabbed BRENDA's butt, and pulling her into his groin
22

23   area. This terrified BRENDA. Following BRENDA's report to her supervisor, the male employee

24   was required to enter into a two-week detoxification program. As far as BRENDA knows, he was

25   not disciplined. When the male employee returned to work he retaliated against BRENDA. When

26
     she reported her concerns in this regard they were ignored.
27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                Gilbert Law Firm, P.S.
      PAGE 4 OF 15
                                                                        421 W. Riverside, Ste 353
                                                                           Spokane, WA 99201
                                                                   (509) 321-0750 / FAX (509) 343-3315
       Case 4:19-cv-05031-SAB           ECF No. 1-1      filed 03/01/19     PageID.13 Page 8 of 24




 1
            3.17    After reporting the male employee for being intoxicated on duty and grabbing her
2
     butt, the harassment escalated with several of the male guards. She again reported concerns with
3
     HR. Again nothing was done; and the hostile environment continued.

            3.18    Another example of the ongoing harassment / bullying that bothered BRENDA
 5

 6   resulted from male guards using the woman' s guard restroom and defecating and urinating all over

 7   the toilet and wiping urine and feces on the toilet lid.   BRENDA confronted the guards and they

 8   just laughed in her face. BRENDA reported the issue.
 9
             3.19   In approximately June, 2013 BRENDA began finding pornography on the guard
10
     station computers. She reported this. This time, management investigated. It was determined to
11
     be guard, Austin Slater, that was viewing the pornography on shift, and he was suspended for 7
12
     days without pay. When he arrived back to work, Austin initiated a mass retaliation effort with
13

14   the male guards. He, and other guards would intentionally ignore her radio calls, mock her, and

15   routinely go out of their way to make her job more difficult. They wanted her to leave. BRENDA

16   reported the issues. Nothing was done.

17           3.20    In September 2013, BRENDA again found pornography on the guard station

18
     computer. In fear of further retaliation, she made the decision to delete it and not say anything.
19
     The long-term retaliation and bullying was having its desired effect on BRENDA's psyche.
20
     BRENDA later felt guilty about deleting the porn and not telling her manager - so she reported it.
21
     Instead of going after the perpetrators, her supervisor, Sylvester Nunez, reprimanded her for
22

23   deleting the porn. Nothing was done to investigate the discriminatory conduct toward BRENDA.

24   Guards continued to mock her, not answer her radio calls and make her job more difficult, and

25   dangerous.

26                                                                                                  The male
             3.21    The retaliatory and discriminatory behavior continued through 2013.
27
     guards were persistently mistreating BRENDA. They refused to respond to her radio calls, and
28
      COMPLAINT FOR WRONGFUL TERMINATION                                Gilbert Law Firm, P.S.
      PAGE 5 OF 15
                                                                        421 W. Riverside, Ste 353
                                                                          Spokane, WA 99201
                                                                   (509) 321-0750 /FAX (509) 343-3315
       Case 4:19-cv-05031-SAB         ECF No. 1-1      filed 03/01/19       PageID.14 Page 9 of 24




 1
     made her ability to properly perform herjob function very difficult, and dangerous. Her supervisor
2
     did nothing to stop the harassment and retaliation. BRENDA was repeatedly told by male guards
3
     that she should quit her job. They did not want her on the crew.

             3.22    After repeated problems with the male guards intentionally making disgusting
5

6    messes in the woman's guard bathroom, BRENDA again reported the conduct to Tari Gilliam in

7    HR. She also reported the issues she was having with the male guards not responding to her radio

 8   calls and mocking her. The male guards were told BRENDA had complained, and told not to use
9
     the woman's guard restroom or they may be fired.
10
             3.23    The guards retaliated. One of the guards told her she had it coming, and deserved
11
     what she got.    BRENDA responded angerly that she hadn't asked someone to leave urine and
12
     feces on her seat in the bathroom; and didn't ask for someone to leave porn on her computer; and
13

14   didn't ask for someone to come to work drunk and grope her.

15           3.24    BRENDA was verbally reprimanded for speaking out.              Nothing was done to

16   investigate and/or correct the behavior of the male guards.

17           3 .25   The hostile environment continued unabated.
18
             3.26    In approximately April, 2017, BRENDA, someone etched the word "FUC" into the
19
     lenses of BRENDA' s pink safety glasses.       BRENDA was the only female employed in that
20
     department, and the only guard that wore pink safety glasses.      BRENDA immediately attempted
21
     to notify HR and her supervisor, but neither HR, nor her supervisor responded.
22

23           3.27    BRENDA located FRAM manager, Cal Manning and reported the incident. She

24   also reported the continuing retaliation. Mr. Manning turned the matter over to Theresa Whitcomb

25   in HR, and BRENDA was told an investigation would be conducted. The guards retaliated.

26
             3.28    On or around May 18, 2017, BRENDA again went to HR for help after she was
27
     publicly singled out by her supervisor for what was erroneously perceived to be a mistake.
28
      COMPLAINT FOR WRONGFUL TERMINATION                                Gilbert Law Firm, P.S.
      PAGE 6 OF 15
                                                                        421 W.Riverside, Ste353
                                                                          Spokane, WA 99201
                                                                   (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB           ECF No. 1-1       filed 03/01/19      PageID.15 Page 10 of 24




1
     BRENDA reported to Theresa Whitcomb, in HR, that it was inappropriate for Sylvester to single
2
     her out and post her name publicly with his negative comments. HR did nothing.
3
            3.29     By July, 2017, guards were regularly harassing BRENDA, and mocking her about
4
 ^   her report regarding someone etching FUC into her safety glasses.

6           3.30     Concerned about the discrimination and bullying BRENDA was experiencing,

7    BRENDA's husband, Dino, went to Tim Tate (BRENDA's manager) in July, 2017 and pushed

 8   him to do something.

 9
             3.31    On July 28, 2017, BRENDA was called into the HR office to discuss ongoing
10
     problems. This meeting was called nearly four (4) months after reporting the incident with her
11
     safety glasses, and after repeated reports about retaliation and bullying . . . but within a week of her
12
     husband getting involved.
13
             3.32    When she arrived for the meeting, BRENDA found Theresa Whitcomb and
14

15   Sylvester Nunez waiting for her. BRENDA asked if she should secure her weapon - pursuant to

16   policy. Both Theresa and Sylvester informed her there was no need to put her gun away. They

17   relayed they weren't worried about BRENDA. Sylvester told her just to lay it on the floor. Always
18
     the rules follower, BRENDA asked if she could secure her gear verses laying it on the floor.
19
     Sylvester told her again to just put her belt on the floor.
20
             3.33    She was informed the meeting was called to discuss the investigation into someone
21
     scratching "FUC" into her safety glasses.       BRENDA was told the investigation took so long
22

23   because of scheduling conflicts.      Theresa said all the guards were interviewed, and they all

24   expressed shock that someone would do such a thing.            Theresa took them at face value and

25   determined the investigation to be closed, and the complaint would remain unresolved.

26
             3.34    Theresa went on to tell BRENDA the guards had reported she was a good worker,
27
     and that she did her job well. Theresa told BRENDA that unless someone admitted to doing this,
28
      COMPLAINT FOR WRONGFUL TERMINATION                                  Gilbert Law Firm, P.S,
      PAGE 7 OF 15
                                                                          421 W. Riverside, Ste 353
                                                                            Spokane, WA 99201
                                                                    (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB          ECF No. 1-1      filed 03/01/19   PageID.16 Page 11 of 24




 1
     she couldn't do anything about it. BRENDA expressed frustration over this, as she communicated
2
     to Theresa that of course no one was going to admit to this. She wanted to know what was going
3
     to be done to assure this type of behavior stopped.

             3.35    Theresa showed BRENDA a paper signed by all the guards that reportedly meant
 5

6    they would comply with policies. She told BRENDA to sign the paper as well, so that it would

7    remind everyone of the company's expectations regarding workplace behavior. This was not the

 8   first time the company had responded to her concerns with this "contract mentality".
 9
             3.36    BRENDA was frustrated, and let Theresa know that the security guards had signed
10
     papers before regarding behavior, sexual harassment conduct, pornography, drinking / drugs on
11
     duty, but that it never stopped the behavior. BRENDA told Theresa she had repeatedly reported
12
     sexual discrimination, harassment, bullying and retaliation, and the company never did anything
13
24   to protect her. She was always told several times not to be a victim; in other words the response

15   from FRAM management when she complained of harassment, bullying, and retaliation was

16   basically, "suck it up Buttercup."

17           3.37    BRENDA told Theresa and Sylvester she did not feel safe. Theresa told her she
18
     was there to protect BRENDA. BRENDA told Theresa that HR had done nothing to this point
19
     that would show anyone that it intended to protect BRENDA, or anyone else, other than the
20
     company, for that matter.
21
             3.38    At the close of the meeting, Theresa told BRENDA to take the rest of the day off.
22

23   BRENDA didn't want to leave the shift shorthanded because she felt it wouldn't be right. Theresa

24   confronted BRENDA about quitting her job - wondering why BRENDA stuck around if she was

25   so unhappy. BRENDA explained that she was with FRAM because it had been her entire career;

26
     and she was frustrated that she should have to leave a good paying job at age 53 just because the
27
     company didn't want to make her work environment fair and tolerable.
28
      COMPLAINT FOR WRONGFUL TERMINATION                             Gilbert Law Firm, P.S.
      PAGE 8 OF 15
                                                                     421 W. Riverside, Ste353
                                                                        Spokane, WA 99201
                                                                (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB          ECF No. 1-1     filed 03/01/19     PageID.17 Page 12 of 24




 1
             3.39    BRENDA got up, put on her duty belt, and turned to leave. Before she left, she
2
     asked Theresa and Sylvester how they would feel if every morning when they got ready for work
3
     they had to worry about what mean or evil thing was going to happen to them that day. How they

 ^   would feel if every time they asked for help, they were ignored. She went on to confront the two

 6   managers about her protections under the law. She expressed her anger that no one was doing

7    anything to stop the behavior that had been ongoing for years. Theresa and Sylvester said nothing.

 8   BRENDA left the meeting, went to the guard station, took off her equipment, and went home.
 9
             3.40    On Sunday, July 30, 2017, Theresa and Sylvester called BRENDA around 6:00 pm
10
     before starting the new work week, and the told BRENDA she needed to take some time off and
11
     they would call her when she could return back to work. Theresa said she was not in trouble, but
12
     in light of what happened Friday, she wanted BRENDA to take some time off. BRENDA was
13

14   told not to talk to anyone at work, and again stated she was not in trouble. BRENDA was told she

15   would be paid while she was off.      BRENDA was under the impression Theresa was going to

16   actually conduct an investigation.

17           3.41    On Thursday, August 3, 2017, BRENDA had still not heard from Theresa or

18
     Sylvester regarding her return to work. BRENDA contacted Theresa.          Theresa told her she did
19
     not have an answer for her.
20
             3.42    While she had Theresa on the phone, BRENDA expressed to Theresa some
21
     suggestions regarding how to deal with the problem with the male dominated guard force.
22

23   BRENDA also told Theresa she should be compensated for all the mental anguish and pain &

24   suffering that she had gone through as a result of the years of abuse that FRAM did nothing about.

25   She also expressed concern about insurance if she were terminated as a result of her speaking out

26
     about the harassment and retaliation. Later that day, BRENDA was contacted by Theresa and
27
     Sylvester. She was informed that she had been terminated.
28
      COMPLAINT FOR WRONGFUL TERMINATION                              Gilbert Law Firm, P.S.
      PAGE 9 OF 15
                                                                      421 W. Riverside, Ste 353
                                                                         Spokane, WA 99201
                                                                 (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB             ECF No. 1-1       filed 03/01/19     PageID.18 Page 13 of 24




 1
               3.43   After she was terminated, the harassment continued in the private sector. Male
2
     guards sent her derogatory text messages, and shunned her in public, the company informed her
3
     husband that Benda was prohibited from attending any company functions with her husband,

^    including her husband's 20-year employment celebration with the company.

6              3.44   Being terminated was life-changing for BRENDA. Her job was all she had ever

7    really known in respect to employment. It partially defined who she was as a person. Being a rules

 8   follower, who believed strongly in loyalty and doing the right thing, she was crushed when she
 Q
     was fired for trying to do things right. She felt completely betrayed.
10
               3.45    After being fired, BRENDA spun out mentally and emotionally. For over a year,
11
     she could not even go out in public without having an anxiety attack. She avoided unemployment
12
     because she did not feel fit to work. Choosing instead to suffer in silence, hoping that she would
13

14   get better. Ultimately, she had to seek professional help to work on the emotional aspect of the

15   betrayal response.     She remains unemployed - and may be unemployable for the indeterminate

16   future.

17             3.46    As a result of the many years of hostile treatment, sexual discrimination,

18
     harassment, retaliation, and the failure of the company to protect BRENDA BUCCARELLI, as set
19
     forth herein above, BRENDA has suffered, and continues to suffer from extreme emotional
20
     distress, economic loss, and loss of enjoyment of life. FRAMATOME INC. is now liable for the
21
     damages and injuries suffered by BRENDA BUCCARELLI as a result of their failure to protect
22

23   her from the ongoing harassment, discrimination, and retaliation, and for her illegal termination.

24                    IV.    CAUSES OF ACTION FOR VIOLATION OF RCW49.60

25

26             4. 1    Plaintiff re-alleges paragraphs 1 . 1 through 3 .46 as though fully set forth herein.

27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                   Gilbert Law Firm, P.S.
      PAGE 10 OF 15
                                                                           421 W. Riverside, Ste 353
                                                                             Spokane, WA 99201
                                                                     (509) 321-0750 / FAX (509) 343-33 1 5
      Case 4:19-cv-05031-SAB            ECF No. 1-1        filed 03/01/19    PageID.19 Page 14 of 24




 1          4.2       The acts or omissions of the Defendants as set forth herein constitute violations of

2    the Washington State Law Against Discrimination; specifically, limitation:
3
                      4.2.1   Sex discrimination;
4
                      4.2.2   Age discrimination;
5

6                     4.2.3   Disability discrimination;

 7                    4.2.4   Retaliation.

 8
             4.3      As a direct and proximate result of defendant's conduct, Plaintiff has suffered
 9
     economic and noneconomic damages to be proven at the time of trial.
10

11                            V.     CAUSE OF ACTION FOR NEGLIGENCE

12

13           5. 1     Plaintiff re-alleges paragraphs 1 . 1 through 4.3 as though fully set forth herein.
14
             5.2      FRAM owed a duty to Plaintiffs to properly train, supervise and retain its
15
     employees in a competent manner so as to prevent discriminatory acts, and other foreseeable harm
16

17   in the workplace; and to properly investigate allegations of discrimination/harassment.

18           5.3      FRAM breach the aforementioned duties by, without limitation, failing to properly

19
     train, supervise, and retain employees, and failing to properly investigate, and respond too, claims
20
     of discrimination, harassment and retaliation.
21
             5.4      As a direct and proximate result of the breach of FRAM's duties owed, Plaintiff
22

23   BRENDA BUCCARELLI suffered injuries and damages in an amount to be fully set forth at trial.

24
             5.5      As a result of the breach of FRAM's duties owed, Plaintiff DINO BUCCARELLI

25
     suffered loss of consortium damages.
26

27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                  Gilbert Law Firm, P.S.
      PAGE 11 OF 15
                                                                          421 W. Riverside, Ste353
                                                                             Spokane, WA 99201
                                                                     (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB             ECF No. 1-1       filed 03/01/19      PageID.20 Page 15 of 24




 1           5 .6      FRAM is liable for the damages sustained by BRENDA and DINO BUCCARELLI

^    as a result of the breach of its duty owed and damages caused thereby.
 3

4
                      VI.    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 5

 6
             6. 1      Plaintiff re-alleges paragraphs 1 . 1 through 5 .6 as though fully set forth herein.

 7           6.2       FRAM had a duty not to engage in activity which would cause PLAINTIFF,

 8
     BRENDA BUCCARELLI, undue emotional stress.
 9
             6.3       FRAM breached this duty by, without limitation, engaging in, allowing, or failing
10
     to encouraging harassing and retaliating conduct against BRENDA BUCCARELLI, and
II

12   terminating BRENDA BUCCARELLFs employment.

13           6.4        It was foreseeable that the conduct of FRAM' s employees or agents would result
14
     in severe emotional distress for BRENDA BUCCARELLI.
15
             6.5       FRAM was on actual notice that its conduct was causing BRENDA BUCCARELLI
16

17   to suffer severe emotional distress.

18           6.6        As a result of the negligent acts of FRAM, by and through its employees or agents,

19
     BRENDA BUCCARELLI suffered actual, and severe emotional distress.
20
             6.7       As a result of the severe emotional distress caused by the negligent acts of FRAM,
21
     Plaintiff DINO BUCCARELLI sustained loss of consortium damages.
22

23           6.8        FRAM is liable for the damages sustained by BRENDA and DINO BUCCARELLI

24
     as a result of the breach of its duty owed, and infliction of emotional distress caused thereby.
25
     //
26
     //
27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                   Gilbert Law Firm, P.S.
      PAGE 12 OF 15
                                                                           421 W. Riverside, Ste353
                                                                              Spokane, WA 99201
                                                                      (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB             ECF No. 1-1      filed 03/01/19      PageID.21 Page 16 of 24




 1                    VII.    CAUSE OF ACTION FOR INTENTIONAL INFLICTION

2                                      OF EMOTIONAL DISTRESS (OUTRAGE)

3
             7. 1     Plaintiff re-alleges paragraphs 1 . 1 through 6.8 as though fully set forth herein.
4
            7.2       A "person" engages in outrage when, through extreme or outrageous conduct, it
5

6    intentionally or recklessly inflicts emotional distress on another person and that person in turn

7    experiences severe emotional distress.
 8
             7.3      The Defendant, FRAM, individually, jointly, and by and through employees or
 9
     agents, intentionally or recklessly inflicted emotional distress on BRENDA BUCCARELLI through
10
     extreme or outrageous conduct as described herein above. BRENDA BUCCARELLI experienced
11

12   severe emotional distress as a direct and proximate result of the Defendants' conduct. BRENDA

13
     BUCCARELLI emotional distress has been manifested by objective symptoms of mental and
14
     emotional suffering. BRENDA BUCCARELLI' s reaction to the Defendants' conduct as described
15
     herein is the reaction of a normal constituted person to such conduct.
16

17           7.4       FRAM is now liable for the harm cause as a result of their extreme or outrageous

18   conduct, intentionally or recklessly inflicting emotional distress upon BRENDA BUCCARELLI.

19
           VIII.      CAUSE OF ACTION FOR VIOLAITON OF THE WASHINGTON EQUAL
20

21                                              PAY OPPORTUNITY ACT

22

23           8. 1      Plaintiff re-alleges paragraphs 1 . 1 through 7.4 as though fully set forth herein.

24           8.2       BRENDA BUCCARELLI had been employed as a security guard for 24 years with

25
     FRAM, or its predecessor company.
26

27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                   Gilbert Law Firm, P.S.
      PAGE 13 OF 15
                                                                           421 W. Riverside, Ste 353
                                                                             Spokane, WA 99201
                                                                     (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB            ECF No. 1-1       filed 03/01/19    PageID.22 Page 17 of 24




 1           8.3       BRENDA BUCCARELLI was one of only a handful of female employees

2    employed by FRAM as security guards at the FRAM Richland Washington nuclear fuel facility.
3
             8.4       Female guards performed the same work, with the same responsibility requiring
4
     similar skill, effort, and responsibility, performed under similar working conditions as male

6    security guards.

7            8.5       Because BRENDA BUCCARELLI was a female she was limited in career

 8
     advancement opportunities, and suffered discriminatory income desperately.
 9
             8.6       BRENDA BUCCARELLI's total compensation package was not equivalent with
10
     similarly situated male employees.
11

12           8.7       The differential in compensation was not based in good faith on a bona fide job-

13
     related factor.
14
             8.8       Each of the above constitutes a violation of RCW 49.58.010 et. seq.
15
             8.9       As a result of FRAM's violation of RCW 49.58.010 et.                  seq, BRENDA
16

17   BUCCARELLI has suffered economic and emotional damages, attorneys' fees and litigation costs

18   in an amount to be determined at trial.

19
             8.10      FRAM is now liable for the damages incurred as a result of its employees or agents'
20
     violation of the Washington Equal Pay Opportunity Act.
21

22                                       IX.     VICARIOUS LIABILITY


23           9.1       Plaintiff re-alleges paragraphs 1.1 through 8.10 as though fully set forth herein.

24
             9.2       Defendant, FRAM, is liable for the negligent acts or omissions of its employees
25
     through the doctrine of Respondeat Superior.
26
     //
27

28
      COMPLAINT FOR WRONGFUL TERMINATION                                 Gilbert Law Firm, P.S.
      PAGE 14 OF 15
                                                                         421 W. Riverside, Ste 353
                                                                            Spokane, WA 99201
                                                                    (509) 321-0750 / FAX (509) 343-33 15
      Case 4:19-cv-05031-SAB            ECF No. 1-1       filed 03/01/19    PageID.23 Page 18 of 24




 1                                    X.      LOSS OF CONSORTIUM

 2           10.1     Plaintiffs re-allege paragraphs 1.1 through 9.2 as though fully set forth herein.
 3
             10.2     As a direct and proximate result of the negligence of the Defendant, as set forth
 4
     hereinabove, Plaintiff, DINO BUCCARELLI, has suffered a loss of love, affection, and

 6   consortium.

 7           10.3     Plaintiff, DINO BUCCARELLI, is thereby damaged and entitled to compensation

 8
     for those damages.
 9
                                       XI.     PRAYER FOR RELIEF
10
             WHEREFORE, Plaintiff prays that the Court order the following relief and remedies:
11

12           11.1     Actual damages, compensatory, economic and noneconomic damages;

13
             11.2     Attorneys' fees, costs, liquidated damages, and any other relief available pursuant
14
     to RCW 49.60.030; 49.58.070, and any other applicable state and federal law;
15
             11.3     Injunctive Relief - RCW 49.60.030; 49.58.070;
16

17           1 1 .4   Prejudgment interest;

18           11.5     Such other and further relief as the court deems just, equitable and proper;
19
             Plaintiff further reserves the right to amend this complaint and causes of action against
20
     the Defendants based upon further discovery and determination of all factual and legal issues
21

22   arising from the negligent acts of the Defendants.

23           SIGNED this <P&      day of December, 2018.
24
                                                         GILBERT LAW FIRM, P.S.
25

26                                                       William A. Gilbert, WSBA #30592
                                                         Ashley A. Richards, WSBA# 33047
27
                                                         Attorney for Plaintiffs
28
      COMPLAINT FOR WRONGFUL TERMINATION                                Gilbert Law Firm, P.S.
      PAGE 15 OF 15
                                                                        421 W.Riverside, Ste353
                                                                           Spokane, WA 99201
                                                                   (509) 321-0750 / FAX (509) 343-3315
      Case 4:19-cv-05031-SAB          ECF No. 1-1     filed 03/01/19     PageID.24 Page 19 of 24



                                                                                 JQ3«6s LfSskVlisN
                                                                                 BENTON COUNTY CLERK
 1
                                                                                       JAN 25 2019
 2
                                                                                          BLED
 3


 4


 5


 6


 7                  THE SUPERIOR COURT OF THE STATE OF WASHINGTON


 8                             IN AND FOR THE COUNTY OF BENTON


 9   BRENDA BUCCARELLI and DINO
     BUCCARELLI, Husband and Wife and the
                                                       N0 19-2-00219-03
10   marital community composed thereof,
                                                        SUMMONS (20-days)

11                                 Plaintiffs,


     v.
12


13   FRAMATOME INC., a foreign for-profit
     corporation, formerly named AREVA INC.
14
                                  Defendant.

15
            TO THE DEFENDANT:              FRAMATOME INC.,
16
            A lawsuit has been started against you in the above entitled court by BRENDA
17
     BUCCARELLI and DINO BUCCARELLI, plaintiffs. Plaintiffs' claims are stated in the written
18
     Complaint, a copy of which is served upon you with this Summons.
19
            In order to defend against this lawsuit, you must respond to the Complaint by stating your
20
     defense in writing, and by serving a copy upon the person signing this Summons within twenty
21
     (20) days after the service of this Summons, or within sixty (60) days if served outside the state
22
     of Washington, excluding the day of service, or a default judgment may be entered against you
23
     SUMMONS - Page 1 of 2                                           Gilbert Law Firm, P.S.
                                                                    421 W. Riverside, Ste. 353
                                                                       Spokane, WA 99201
                                                             Tel: (509) 321-0750 Fax: (509) 343-3315
      Case 4:19-cv-05031-SAB          ECF No. 1-1      filed 03/01/19     PageID.25 Page 20 of 24




 1   without notice. A default judgment is one where plaintiffs are entitled to what they ask for

 2   because you have not responded.       If you serve a Notice of Appearance on the undersigned

 3   person, you are entitled to notice before default judgment may be entered.


 4          You may demand that the plaintiffs file this lawsuit with the Court.         If you do so, the


 $   demand must be in writing and must be served upon the person signing this Summons. Within


 5   fourteen (14) days after you serve the Demand, the plaintiffs must file this lawsuit with the court,


 7   or the service on you of this Summons and Complaint will be void.


 8          If you wish to seek the advice of an attorney in this matter, you should do so promptly so

 9   that your written response, if any, may be served on time.


10          This Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the State


11   of Washington.


12          DATED this P-O day of December, 2018.

                                                      GILBERT LAW FIRM, P.S.
13


14


15
                                                      William A. Gilbert, WSBA # 30592
                                                      Ashley A. Richards, WSBA# 33047
16
                                                      Attorney for Plaintiffs

17


18


19


20


21


22


23
     SUMMONS - Page 2 of 2                                            Gilbert Law Firm, P.S.
                                                                     421 W. Riverside, Ste. 353
                                                                        Spokane, WA 99201
                                                              Tel: (509) 321-0750 Fax: (509) 343-3315
Case 4:19-cv-05031-SAB   ECF No. 1-1   filed 03/01/19   PageID.26 Page 21 of 24


                               FEB 0 5 2019
       Case 4:19-cv-05031-SAB         ECF No. 1-1      filed 03/01/19    PageID.27 Page 22 of 24




  1

                                                                                FEB 14 2019
  2

  3-                                                                               FILED


O

<g             SUPERIOR COURT, STATE OF WASHINGTON, COUNTY OF BENTON

  8    BRENDA BUCCARELLI and DINO                      )
       BUCCARELLI, husband and wife and the            )   No. 19-2-00219-03
  9    marital community composed thereof,
                                                       )
                                                       )   NOTICE OF APPEARANCE
 10                  Plaintiff,
                                                       )
 11    vs.
                                                       )
                                                       )
 12    FRAMATOME INC., a foreign for-profit            )
       corporation, formerly named AREVA INC.          )
 13                                                    )
                     Defendant.                        )
 14                                                    )
 15    TO            Brenda Buccarelli and Dino Buccarelli, Plaintiffs;
       TO            William A. Gilbert and Ashley A Richards, your attorneys:
 16

 17           YOU AND EACH OF YOU, will please take notice that the Defendant, Framatome

 18    Inc., hereby enters its appearance in the above-mentioned action and requests that all further

 19
       pleadings and papers (except process) be served upon its attorneys, the undersigned, at the

 20
       address below stated.
 21

 22

 23

 24


 25
       NOTICE OF APPEARANCE - 1                                                      PAINE HAMBLEN LLP

 26                                                               111 WEST SPRAGUE AVENUE SUITE 1200,
                                                                  SPOKANE, WA 99201 PHONE (509) 455-6000
 27                                                                                    FAX (509) 838-0007



 28
     Case 4:19-cv-05031-SAB      ECF No. 1-1     filed 03/01/19    PageID.28 Page 23 of 24




 1
           DATED this   X """day of February 2019.
 2

 3                                          PAINE         BLEN LLP

 4

 5                                         By:
                                                 JAMES M.                       ;BA No.7922
 6                                               PALfL S. STEWART WSBA No. 45469
                                                     :orneys for Defendant
 7

 8

 9

10

11

12

13

14


15

16

17

18

19

20

21

22

23

24

25
     NOTICE OF APPEARANCE - 2                                                  PAINE HAMBLEN LLP

26                                                           111 WEST SPRAGUE AVENUE SUITE 1200,
                                                            SPOKANE, WA 99201 PHONE (509) 455-6000

27                                                                               FAX (509) 838-0007



28
     Case 4:19-cv-05031-SAB                 ECF No. 1-1   filed 03/01/19   PageID.29 Page 24 of 24



 1

 2
                                              CERTIFICATE OF SERVICE
 3
             I HEREBY CERTIFY that on the                 day of February 2019, 1 caused to be served a
 4
     true and correct copy of the foregoing document to the following:
 5

 6             HAND DELIVERY                              Gilbert Law Firm, P.S.
        ^ U.S. MAIL                                       William A. Gilbert
 7
              OVERNIGHT MAIL                              Ashley A. Richards
              FAX TRANSMISSION                            421 W. Riverside, Suite 353
 8
         ^ EMAIL                                          Spokane, WA 99201
 9

10

11

12
                                                            4                           "T*




13                                                    JAMBS M. KAfcAM ON

14
     I:\SPODOCS\40777\00003\PLEAD\1782543
15

16

17

18

19

20

21

22

23

24

25
     NOTICE OF APPEARANCE - 3                                                           PAINE HAMBLEN LLP

26                                                                   717 WEST SPRAGUE AVENUE SUITE 1200,
                                                                    SPOKANE, WA 99201 PHONE (509) 455-6000

27                                                                                            FAX (509) 838-0007



28
